STEWART, J.
This was a suit brought by the plaintiff before a Justice of the Peace on a promissory note. The signature to the note was admitted, and defendant set up want of jurisdiction, claiming residence in Cecil County. The justice gave judgment for the plaintiffs, and the defendant appealed. The Act of 1888, Oh. 456, provides that any person who resides in one county, or carries on any regular business, or habitually engages in any avocation, or employment, in another county, may be sued in either county. It was the general impression that this Act applied to all suits, but the Court held that it only applied to suits originally brought in Court, and not those first brought before a Justice of the Peace, and reversed the judgment, and plaintiff took a non pros.